EXHIBIT 10.12

 

Executive Vice President and Chief Financial Officer

 

Post-Merger Compensation Agreement

 

Effective upon and subject to the merger between Commonwealth Industries, Inc.
(“CII”) and IMCO Recycling Inc. (“IMCO”), the surviving corporation or ultimate
parent corporation (“Newco”) will employ Michael D. Friday on the following
terms:

 

Position and Term

 

  • Executive Vice President and Chief Financial Officer of Newco, effective on
the Closing.

 

Base Salary

 

  • Initially, $375,000 per annum.

 

  • Subject to annual review by the Newco MD&C Committee and the Board of
Directors.

 

  • Review to be based on metrics and goals defined by the Chairman and Chief
Executive Officer as part of the annual business planning process.

 

Bonus Opportunity

 

  • Target bonus: 75% of base salary.

 

  • Maximum bonus: 150% of base salary.

 

  • Performance goals to be determined annually by the Chairman and Chief
Executive Officer.

 

Equity Participation

 

  • Options and restricted stock awards awarded by CII will be assumed by Newco
and will continue to vest on their regular vesting schedule (no accelerated
vesting due to a “change in control”).

 

  • Upon the Closing, performance goals, for performance-based restricted stock,
may be re-set or adjusted by the Newco Board of Directors.

 

  • Future equity awards are subject to the approval of Newco’s MD&C Committee
and Board of Directors.

 

Severance Agreement

 

  • Upon termination of employment by Newco without Cause (absent a
“change-in-control”) eligible for one and one half times base salary and target
bonus then in effect, plus one and one half years of continued health coverage
(COBRA period to run concurrently). “Cause means (1) willful and continuing
failure to perform duties of employment, (2) gross misconduct, fraud or
dishonesty involving Newco, (3) breach of duty of loyalty to the Newco and, (4)
impeding a Board of Directors investigation or (5) conviction of a felony.

 

  • Upon termination of employment by the Newco after a “change-in-control”
occurs, eligible for payment and benefits as provided for in the Severance
Agreement between Michael D. Friday and CII in lieu of the above, in addition to
the other rights and obligations outlined therein.



--------------------------------------------------------------------------------

Perquisites

 

  • Perquisite program to be approved by the Newco MD&C Committee the Board of
Directors.

 

  • Participation in all Newco benefit programs.

 

  • Reimbursement of reasonable travel to and from Cleveland and reasonable
living away from Cleveland until relocation occurs; in accordance with Newco
policy

 

  • Relocation to be subject to a relocation package to be developed and
approved by the Newco MD&C committee, including home resale benefit if required
(Newco will offer to purchase home at its market value, as determined by a real
estate appraiser selected by Newco. Newco’s offer will remain open for 60 days.)

 

 

Agreed this     th day of June, 2004

 

  Michael D. Friday COMMONWEALTH INDUSTRIES, INC. By:     Name:     Title:    
Date:           IMCO RECYCLING INC. By:     Name:     Title:     Date:          